Exhibit 10.14 LOAN AGREEMENT by and among TOWERSTREAM CORPORATION, TOWERSTREAM I, INC., and HETNETS TOWER CORPORATION, as Borrowers, THE FINANCIAL INSTITUTIONS NAMED HEREIN as Lenders, and MELODY BUSINESS FINANCE, LLC, as Administrative Agent, Dated as of October 16 , 2014 TABLE OF CONTENTS 1. DEFINITIONS AND CONSTRUCTION 1 Definitions 1 Accounting Terms 20 1.3 Construction 21 Schedules and Exhibits 22 2. LOAN AND TERMS OF PAYMENT 22 Term Loans 22 Funding and Borrowings 22 2.3 Payments 22 Interest, Rates, Payments, and Calculations 27 Application of Collections 28 Intentionally Omitted 29 Maintenance of Loan Account; Statements of Obligations 29 2.8 Fees 29 2.9 Tax Provisions Applicable to the Loans 29 2.10 Noteless Agreement 29 2.11 Securitization 30 3. CONDITIONS; TERM OF AGREEMENT 30 Conditions Precedent to Loans 30 Effectiveness 32 4. TAXES 32 4.1 Taxes 32 Mitigation Obligations; Replacement of Lenders 34 Representations and Warranties and Covenants of the Lenders 35 5. REPRESENTATIONS AND WARRANTIES 36 No Encumbrances; Perfected Security Interests 36 Location of Chief Executive Office; Accounting Records; FEIN 36 Due Organization and Qualification; Subsidiaries 36 Due Authorization; No Conflict 37 Claims, Disputes, and Litigation 38 No Material Adverse Change 38 No Fraudulent Transfer 38 Employee Benefits 38 5.9 Environmental Condition 38 5.10 Compliance with the Law; Permits; Properties 39 5.11 Insurance 39 5.12 Hedging Agreements 39 5.13 Brokerage Fees 39 5.14 Intellectual Property 39 5.15 Significant Contracts; No Default or Burdensome Restrictions 40 5.16 Accounts 40 5.17 Complete Disclosure 40 5.18 Investment Company Status 40 5.19 Tax Returns and Payments 40 5.20 Labor Matters 41 5.21 Anti-Corruption Laws and OFAC 41 5.22 Solvency 41 i 5.23 No Foreign Subsidiaries 41 5.24 Financial Statements 41 5.25 Absence of Defaults 41 5.26 Casualty Events 41 FCC Licenses 41 6. AFFIRMATIVE COVENANTS 42 Financial Reporting 42 Collateral Reporting 44 Notices of Material Events 44 6.4 Existence 45 6.5 Performance of Obligations under Loan Documents 45 6.6 Operation and Maintenance of Properties and Professional Staff 45 6.7 Taxes 46 6.8 Insurance 46 Compliance with Laws 46 6.10 Environmental Matters 46 6.11 Employee Benefits 47 6.12 Further Assurances 48 6.13 Payment of Trade Payables and Indebtedness 48 6.14 Inspection of Property and Books and Records 48 6.15 Observer Rights 48 Minimum Balances 49 7. NEGATIVE COVENANTS 49 Indebtedness 49 7.2 Liens 49 Restrictions on Fundamental Changes 49 Disposal of Assets 50 Organizational Changes 50 7.6 Guarantee 51 Nature of Business 51 Prepayments and Amendments of Indebtedness 51 Limitations on Dividends and Distributions 51 Limitations on Issuance of Capital Stock 51 7.11 Accounting Methods 51 7.12 Investments 51 7.13 Transactions with Affiliates 52 7.14 Use of Proceeds 52 7.15 No Prohibited Transactions under ERISA 53 7.16 Hedging Agreements; Amendments to Material Agreements and Governing Documents 7.17 Negative Pledge; Restrictive Agreements 53 7.18 Intentionally Omitted 53 Subsidiaries; Guarantors 53 8. EVENTS OF DEFAULT 54 9. THE LENDER GROUP’S RIGHTS AND REMEDIES 56 Rights and Remedies 56 Remedies Cumulative 57 Lender Directed Remedies 57 ii TAXES AND EXPENSES 58 EXPENSES; INDEMNIFICATION; DAMAGE WAIVER 58 11.1 Costs and Expenses 58 11.2 Indemnification by Borrower 59 11.3 Reimbursement by Lenders 59 Observer Indemnification 59 11.5 Consequential Damages, etc. 60 11.6 Payments 60 NOTICES 60 12.1 Notices Generally 60 12.2 Electronic Communications 61 12.3 Change of Address, etc. 61 CHOICE OF LAW; JURISDICTION; SERVICE OF PROCESS; JURY TRIAL WAIVER 61 13.1 Choice of Law 61 13.2 Jurisdiction 61 13.3 Service of Process 61 13.4 Jury Trial Waiver 62 DESTRUCTION OF BORROWERS’ DOCUMENTS 62 SUCCESSORS AND ASSIGNS 62 15.1 Successors and Assigns Generally 62 15.2 Assignments by Lenders 62 15.3 Register 63 15.4 Participations 64 15.5 Limitations upon Participant Rights 64 15.6 Certain Pledges 64 AMENDMENTS; WAIVERS 64 16.1 Amendments and Waivers 64 16.2 No Waivers; Cumulative Remedies 65 16.3 Replacement of Holdout Lender 65 AGENT; THE LENDER GROUP 66 17.1 Appointment and Authorization of Administrative Agent 66 17.2 Delegation of Duties 66 17.3 Liability and Responsibility of Agents 67 17.4 Reliance by Administrative Agent 67 17.5 Notice of Default or Event of Default 67 17.6 Credit Decision 68 17.7 Costs and Expenses 68 17.8 Administrative Agent in Individual Capacity 68 17.9 Successor Administrative Agent 69 17.10 Lender in Individual Capacity 69 17.11 Collateral Matters 69 17.12 Right of Setoff; Sharing of Payments 70 17.13 Agency for Perfection 71 17.14 Payments by Administrative Agent to Lenders 71 17.15 Concerning the Collateral and Related Loan Documents 71 17.16 Several Obligations; No Liability 71 iii 17.17 Secured Parties 72 GENERAL PROVISIONS 72 18.1 Effectiveness 72 18.2 Joint and Several Obligations 72 18.3 Section Headings 73 18.4 Interpretation 73 18.5 Severability of Provisions 73 18.6 USA Patriot Act Notice 73 18.7 Counterparts; Facsimile Execution 73 18.8 Public Disclosure 73 18.9 Revival and Reinstatement of Obligations 74 18.10 Survival 74 18.11 Integration 74 18.12 Confidentiality 74 BORROWER REPRESENTATIVE 75 19.1 Appointment; Nature of Relationship 75 19.2 Powers 76 19.3 Employment of Agents 76 19.4 Notices 76 19.5 Successor Borrower Representative 76 19.6 Execution of Loan Documents; Certificates 76 EXHIBITS AND SCHEDULES Exhibit A Form of Assignment and Assumption Exhibit B Form of Compliance Certificate Exhibit C Form of Borrowing Request Exhibit D Form of Guaranty Exhibit E Form of Security Agreement Exhibit F Form of Warrant and Registration Rights Agreement Schedule 1.1(a) Commitments Schedule 1.1(b) Existing Indebtedness Schedule 1.1(c) Existing Liens Schedule 5.2 Chief Executive Offices; Federal Tax Identification Numbers Schedule 5.3(b) Capital Stock Schedule 5.5 Litigation Schedule 5.8 ERISA Benefit Plans Schedule 5.11 Insurance Schedule 5.13 Brokerage Fees Schedule 5.16 DDAs; Securities Accounts, Commodities Accounts Schedule 5.27 FCC Licenses Schedule 7.12 Permitted Other Investments iv LOAN AGREEMENT This LOAN AGREEMENT is entered into as of October 16, 2014, among TOWERSTREAM CORPORATION, a Delaware corporation (“ Parent ”), TOWERSTREAM I, INC., a Delaware corporation (“ Towerstream I ”), HETNETS TOWER CORPORATION, a Delaware corporation (“ Hetnets ”; collectively, with Parent and Towerstream I, the “ Borrowers ”), the financial institutions listed on the signature pages hereof (such financial institutions are hereinafter referred to individually as a “ Lender ” and collectively as the “ Lenders ”), and MELODY BUSINESS FINANCE, LLC, a Delaware limited liability company, as administrative agent for the Lenders (in such capacity, “ Administrative Agent ”). RECITALS Borrowers have requested, and Lenders have agreed, to make term loans to Borrowers on the terms and conditions of this Agreement. 1. DEFINITIONS AND CONSTRUCTION. Definitions . As used in this Agreement, the following terms shall have the following definitions: “ Accounts ” means all currently existing and hereafter arising accounts, contract rights, and all other forms of obligations owing to any Loan Party arising out of the sale or lease of goods, or the rendition of services by such Loan Party, irrespective of whether earned by performance, and any and all credit insurance, guaranties, or security therefor. “ Acquisition Financing ” means any Indebtedness to be provided by any Person who is not a Lender, an Affiliate of a Lender, or a Related Fund to any Loan Party for the purpose of financing in whole or in part a Business Acquisition, other than a Business Acquisition permitted pursuant to Section 7.12(h). “ Administrative Agent ” has the meaning set forth in the preamble to this Agreement. “ Administrative Agent Account ” means an account at a bank designated by Administrative Agent from time to time as the account into which Borrowers shall make all payments to Administrative Agent for the benefit of Lender Group, and into which Lender Group shall make all payments to Administrative Agent, under this Agreement and the other Loan Documents. “ Administrative Questionnaire ” means an Administrative Questionnaire in a form supplied by Administrative Agent. “ Adverse Proceeding ” means any action, suit, proceeding (whether administrative, judicial or otherwise), governmental investigation or arbitration at law or in equity, or before or by any Governmental Authority, domestic or foreign (including any Environmental Action) or other regulatory body or any arbitrator whether pending or, to the Knowledge of Borrowers, threatened against or affecting any Loan Party or any property of any Loan Party. “ Affiliate ” means, as applied to any Person, any other Person who, directly or indirectly, controls, is controlled by, or is under common control with, such Person. For purposes of this definition, “control” means the possession, directly or indirectly, of the power to (a) direct the management and policies of a Person, whether through the ownership of Capital Stock, by contract, or otherwise or (b) vote ten percent (10%) or more of the Capital Stock of a Person. Notwithstanding anything to the contrary herein, in no event shall Agent, any Lender or any of their respective Affiliates be considered an “Affiliate” of any Loan Party. Each officer and director (or comparable manager) of a Person shall be deemed to be an Affiliate of such Person. 1 “ Agent-Related Persons ” means Administrative Agent and any successor Administrative Agent, together with their respective Affiliates, and the officers, directors, employees, counsel, agents, and attorneys-in-fact of such Persons and their Affiliates. “ Aggregate Commitment ” means $35,000,000. “ Aggregate Credit Exposure ” means, as of any date of determination, the sum of the Credit Exposure of all of Lenders as of such date. “ Agreement ” means this Loan Agreement. “ Anti-Corruption Laws ” means all Legal Requirements applicable to Parent or its Subsidiaries from time to time concerning or relating to bribery or corruption, including the Foreign Corrupt Practices Act. “ Applicable Rate ” means, as of any date, a per annum rate equal to the greater of (x) the sum of (1) One Month Libor as in effect on such date plus (2) 7%, and (y) 8% per annum; subject, however, to Section 2.4(a)
